Citation Nr: 0105634	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-06 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to May 1945.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.

The issues of entitlement to service connection for right and 
left knee conditions, as well as the issue of entitlement to 
an evaluation in excess of 10 percent for anxiety reaction, 
will be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  An unappealed June 1945 rating decision denied the 
veteran's claim of entitlement to service connection for 
residuals of a back injury. 

2.  Additional evidence submitted since the June 1945 rating 
decision does not tend to establish any material fact which 
was not already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  An unappealed June 1945 rating decision which denied 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  The evidence received since the June 1945 rating decision 
is not new and material; thus, the claim for service 
connection for residuals of a back injury is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 3.156 
(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

The veteran claims that he currently suffers from residuals 
of a back injury as a result of service.  Service connection 
may be granted for a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b) (2000). 

Following his separation from active duty in May 1945, the 
veteran filed an original claim for service connection for 
residuals of a back injury.  In June 1945, the RO notified 
the veteran it had denied his claim because no back injury 
was shown in the record.  The veteran failed to seek 
appellate review within one year after being notified of that 
decision.  Therefore, that decision is final and not subject 
to revision upon the same factual basis.  38 U.S.C.A. 
§§ 7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

An exception to this rule is articulated in 38 U.S.C.A. 
§ 5108, which states, in part, that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and involves a three-
step analysis.  

The first step requires determining whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Second, the evidence must be shown to 
be actually "new," that is, not of record when the last 
final decision denying the claim was made.  See Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  The third and final 
question is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998), citing 38 C.F.R. § 3.156(a).  This need not mean that 
the evidence warrants a revision of the prior determination, 
but is intended to ensure the Board has all potentially 
relevant evidence before it.  See Hodge, 155 F.3d at 1363, 
citing "Adjudication; Pensions, Compensation, Dependency: 
New and Material Evidence; Standard Definition," 55 Fed. 
Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

In the instant case, the June 1945 rating decision which 
denied service connection for residuals of a back injury is 
final, as it was the last disposition in which that claim was 
finally disallowed on any basis.  The relevant evidence at 
the time of that decision consisted of the veteran's service 
medical records which included a diagnosis of conversion 
hysteria, severe, precipitated by fear of parachute jump and 
desire to leave the military, manifested by stuttering, a 
limp in the right leg, back pain, and apprehension.  It was 
noted that no pathology was elicited to account for the 
veteran's complaints of back pain. 

The evidence that must be considered in determining whether 
this claim may be reopened based on new and material evidence 
is that added to the record since the June 1945 rating 
decision.  Since that decision, the veteran submitted 
additional VA medical records.  Reports of VA examinations 
performed in June 1947 and June 1949 commented on the absence 
of any current back pathology to account for the veteran's 
complaints of pain.  The record shows he was later 
hospitalized at a VA facility from July to August 1950, at 
which time the diagnosis was anxiety reaction, chronic, 
moderate, manifested by backache, headache, stammering, 
insomnia and tension.  Again, however, no back pathology was 
identified. 

The Board finds that these reports are new, as they were not 
of record at the time of the June 1945 rating decision.  
However, none of these reports includes medical evidence that 
the veteran suffers from any pathology of the back.  
Therefore, these records are not probative of the central 
issue in this case of whether the veteran suffers from 
current back pathology as a result of service, which was the 
basis for the RO's denial in June 1945.  See 38 C.F.R. 
§ 3.156. 

The Board has also considered the veteran's own written 
statements in support of his claim.  The Board finds, 
however, that these statements cannot be deemed material as 
defined under 38 C.F.R. § 3.156.  As discussed above, 
evidence is probative when it tends to prove, or actually 
proves, an issue.  See Routen, 10 Vet. App. at 186, citing 
Black's Law Dictionary 1203 (6th ed. 1990).  To be material, 
the evidence also should be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  These lay statements fail to meet 
both of these tests.  The Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. 
App. at 494-95.  Here, the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
etiology of a back condition.  Therefore, these statements, 
unsupported by medical evidence, are neither probative of the 
central issues in this case nor so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  

As a whole, the evidence received since the June 1945 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran 
suffers from residuals of a back injury related to his 
military service.  Therefore, it follows that new and 
material evidence has not been submitted subsequent to the 
June 1945 rating decision.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine may not be applied in this case.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

As the foregoing explains the need for competent evidence 
demonstrating that the veteran currently suffers from 
residuals of a back injury as a result of service, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim for service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of a back 
injury, the appeal is denied.



REMAND

The veteran is seeking service connection for right and left 
knee conditions.  He also claims that his service-connected 
anxiety reaction is more severely disabling than reflected in 
the currently assigned 10 percent disability evaluation.  The 
Board finds, however, that additional development in needed 
prior to adjudication by the Board. 

I.  Service Connection for Right and Left Knee Conditions

The veteran claims that he initially injured his left knee 
while parachuting in service, and that he subsequently 
developed a right knee condition as a result thereof.  As 
noted, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2000).

A review of the record discloses that additional development 
is needed prior to adjudication of these issues by the Board.  
A recent amendment to 38 U.S.C.A. § 5107 (West 1991) states 
that the Secretary shall assist a claimant in developing all 
facts pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered.

In this case, the evidence indicates that an orthopedic 
examination may possibly aid in the establishment of 
entitlement to service connection for right and left knee 
conditions, thereby triggering the duty to assist.  Id.  The 
veteran's service medical records shows that in May 1945 he 
was diagnosed with conversion hysteria, severe, precipitated 
by fear of parachute jump and desire to leave the military, 
manifested by stuttering, a limp in the right leg, back pain, 
and apprehension.  However, no pathology involving either 
knee was identified. 

Post-service medical evidence now shows right and left knee 
pathology.  In August 1991, he was treated at Belton Hospital 
for pain in his left knee after a twisting-type injury in 
February.  The diagnosis was medial meniscus cartilage tear 
of the left knee with degenerative joint disease.  
Arthroscopic surgery was performed and the veteran was 
released.  He was later treated at a VA facility in 1998 for 
bilateral knee pain.  X-rays performed in May 1998 revealed 
moderate to moderately advanced bilateral degenerative 
arthritis.  In June 1998, the assessment was "left greater 
than right medial varus gonarthrosis."  When seen for 
anxiety in September 1998, he reported injuring both knees 
during a parachute accident while in service, with no 
objective findings for either knee noted.  

None of these reports, however, includes a medical opinion 
concerning the etiology or date of onset with respect to 
either knee condition.  Under these circumstances, and in 
light of the recent amendment concerning the duty to assist, 
the veteran should be afforded an orthopedic examination to 
determine the nature and etiology of his right and left knee 
conditions. 


II.  Increased Rating for Anxiety Reaction

The veteran underwent a VA psychiatric evaluation in July 
1998 to determine the nature and severity of his service-
connected anxiety reaction.  This examination report appears 
to be inadequate for rating purposes, however, as it does not 
contain a multi-axial diagnosis, to include a Global 
Assessment of Functioning (GAF) score.  This report also does 
not include an opinion as to the degree of social and 
industrial impairment due to the veteran's anxiety reaction.  
Therefore, further medical evaluation is needed prior to 
review by the Board.  See Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992) (holding that, when an examination 
report is incomplete, the Board must await its completion or 
order new examinations before deciding the veteran's claim.)  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.   The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination to determine the etiology of 
his right and left knee conditions.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should determine whether it is at least 
as likely as not (50 percent likelihood 
or greater) that his left knee condition 
is related to service.  If so, the 
examiner should then state whether it is 
at least as likely as not that the 
veteran's right knee condition is related 
to his left knee condition.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report. 

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
assess the nature and severity of his 
service-connected anxiety reaction.  The 
claims file, including a copy of this 
REMAND, must be made available to and be 
reviewed by the examiner prior to the 
examination.  Any and all indicated 
studies and tests that are deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail in light of 
the nomenclature of the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner is 
requested to render a multi-axial 
diagnosis, including assignment of a GAF 
score and an explanation of what the 
score means in relation to the veteran's 
service-connected anxiety.  The examiner 
should also offer an opinion as to the 
relationship between the veteran's 
service-connected anxiety reaction and 
other psychiatric disorders diagnosed, if 
any.  If no relationship is found to 
exist, the examiner should, to the extent 
possible, distinguish symptomatology 
attributable to the veteran's service-
connected anxiety reaction from any other 
psychiatric disorders identified.  The 
examiner should indicate the degree of 
industrial and social impairment 
attributable to the veteran's service-
connected anxiety.  The examination 
report must include the rationale for all 
opinions expressed.

3.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If 
deficient in any manner, they should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed to the extent 
possible and as contemplated under the 
Veterans Claims Assistance Act of 2000, 
the RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for right and left 
knee conditions, as well as the claim of 
entitlement to an evaluation in excess of 
10 percent for anxiety reaction.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.  The appellant has the right to submit 
additional evidence and argument on all matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


